Citation Nr: 0408285	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-21 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral 
shoulder condition.

6.  Entitlement to service connection for chronic fatigue 
syndrome as due to an undiagnosed illness.

7.  Entitlement to service connection for bleeding gums due 
to an undiagnosed illness.

8.  Entitlement to service connection for numbness of the 
face, lips and chin as due to undiagnosed illness.

9.  Entitlement to service connection for blindness as due to 
undiagnosed illness.

10.  Entitlement to service connection for heavy sweating and 
fever due to undiagnosed illness.

11.  Entitlement to service connection for dizziness as due 
to undiagnosed illness. 

12.  Entitlement to service connection for sore throat as due 
to undiagnosed illness.

13.  Entitlement to service connection for hair loss as due 
to undiagnosed illness.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 1956 
and from September 1990 to June 1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  By a rating decision dated in August 2003, the RO granted 
the veteran's claim for PTSD.

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to service connection 
for PTSD.

3.  In March 2004, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeals concerning 
entitlement to GERD, bilateral hearing loss, tinnitus, 
bilateral shoulder condition and chronic fatigue syndrome, 
bleeding gums, numbness of the face, lips and chin, 
blindness, heavy sweating and fever, dizziness, sore throat, 
and hair loss as due to undiagnosed illnesses.


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to service 
connection PTSD.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 
38 C.F.R. § 20.101 (2003).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issues of service 
connection for GERD, bilateral hearing loss, tinnitus, 
bilateral shoulder condition and chronic fatigue syndrome, 
bleeding gums, numbness of the face, lips and chin, 
blindness, heavy sweating and fever, dizziness, sore throat, 
and hair loss as due to undiagnosed illnesses.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2003).

Concerning the issue of entitlement to service connection for 
PTSD, the Board observes that the RO granted entitlement to 
service connection for PTSD in an August 2003 rating 
decision.  The veteran did appeal the evaluation assigned; 
however, prior to issuance of a statement of the case as to 
this issue, the RO granted a 100 percent evaluation for the 
service connected PTSD, effective from April 2000, which is 
the month in which the veteran filed his original claim.

In a March 2004 written statement, the veteran acknowledged 
the grant of a 100 percent evaluation for his service-
connected PTSD, and indicated he wished to withdraw all 
remaining issues on appeal.

As a result, the RO's decision awarding service-connection 
for PTSD and evaluating it as 100 percent disabling from the 
date of original claim has fully resolved, and thus has 
rendered moot, the administrative claim on appeal to the 
Board.  Therefore, having resolved the veteran's claims in 
his favor, there is no longer a question or controversy 
remaining with respect to entitlement to service-connection 
for PTSD.  38 C.F.R. § 3.4 (2003).  Nor are any exceptions to 
the mootness doctrine present because the relief sought on 
appeal, the initial award of service-connection for PTSD, has 
been accomplished without the need for action by the Board.  
See, e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); 
Hudgins v. Brown, 365, 367-68 (1995).  38 U.S.C.A. §§ 511, 
7104, 7105; 38 C.F.R. § 20.101.

Concerning the issues of entitlement to service connection 
for GERD, bilateral hearing loss, tinnitus, bilateral 
shoulder condition and chronic fatigue syndrome, bleeding 
gums, numbness of the face, lips and chin, blindness, heavy 
sweating and fever, dizziness, sore throat, and hair loss as 
due to undiagnosed illnesses, the Board observes that the 
veteran stated in a March 2004 written statement that because 
he was in receipt of a 100 percent evaluation for his now 
service-connected PTSD, he wished to withdraw all other 
issues on appeal.  As the appellant has withdrawn his appeals 
as to the issues of service connection for GERD, bilateral 
hearing loss, tinnitus, bilateral shoulder condition and 
chronic fatigue syndrome, bleeding gums, numbness of the 
face, lips and chin, blindness, heavy sweating and fever, 
dizziness, sore throat, and hair loss as due to undiagnosed 
illnesses, there remain no allegations of errors of fact or 
law for appellate consideration concerning these issues.  The 
Board therefore has no jurisdiction to review these issues.

Accordingly, these issues are dismissed.


ORDER

The appeals concerning entitlement to service connection for 
PTSD, GERD, bilateral hearing loss, tinnitus, bilateral 
shoulder condition and chronic fatigue syndrome, bleeding 
gums, numbness of the face, lips and chin, blindness, heavy 
sweating and fever, dizziness, sore throat, and hair loss as 
due to undiagnosed illnesses are dismissed.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



